I respectfully dissent.
The majority remands the case sub judice on the premise defendants' Civ.R. 12(C) motion for judgment on the pleadings was premature since the pleadings were not closed. I believe this approach is contrary to the interest of judicial economy and emphasizes form over substance. Nothing would have been gained if defendants answered plaintiff's complaint prior to filing their Civ.R. 12(C) motion. Thus, the majority remands the case sub judice for the performance of a vain act.
Moreover, the release of claims plaintiff signed on March 7, 1986 contained the following language:
"I intend this document to operate as a release for all consequences of the injuries, losses and damages sustained by mewhether or not I am presently aware of such consequences.
"* * *
"I declare I have read this release and that I understand its terms." (Emphasis added.)
Since there was no reservation clause in the release, I believe plaintiff forever waived assertion of her claims against defendant Bryngelson when she signed the release and received $4,100 in consideration. Therefore, I would affirm the trial court's order granting defendants judgment on the pleadings.